UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


OLUWASHOLA OLANIYI AJAYI,

               Plaintiff,

       v.                                              Civil Action No. 20-1019 (TJK)

DISTRICT OF COLUMBIA et al.,

               Defendants.


                                  MEMORANDUM OPINION

       Oluwashola Olaniyi Ajayi was arrested in June 2015 by the Metropolitan Police

Department for pandering. In April 2020, he filed this pro se action alleging that as a result of

his arrest and prosecution, he was the victim of a series of torts and violations of the U.S.

Constitution. Defendants moved to dismiss for insufficient service of process and for failure to

state a claim. For the reasons explained below, the Court will grant Defendants’ motion because

Ajayi’s claims are barred by the statute of limitations.

I.     Background

       The Court accepts as true the facts as pled in Ajayi’s complaint. On June 26, 2015,

Officer Roy Melvin and an unnamed Metropolitan Police Department (“MPD”) officer, acting

on information supplied by an unidentified informant, “proceeded to room 308” of the Embassy

Suites hotel in northwest Washington, D.C., and with “a hard knock . . . announced ‘Police,

Open the door.’” ECF No. 1 (“Compl.”) at 10. Ajayi opened the door and was arrested, along

with two female guests and the informant. Id. Officer Melvin “seized” Ajayi’s “I-Phone, wallet

containing $200.00 with ID, Debit card, [and] college ID.” Id. According to Ajayi, the arrest

injured him because the police handcuffed him too tightly and he also suffered “Emotional
Distress from the arrest, injury and being locked up.” ECF No. 1-1 at 2. The next day, Ajayi

was charged in D.C. Superior Court with one count of pandering and released. See ECF No. 42-

2. A judge set his case for trial in early 2017, but on July 14, 2016, the government dismissed it.

See id. at 6.

        Ajayi filed this lawsuit on April 16, 2020 while serving a prison sentence in Maryland for

an unrelated crime. See Compl. at 6. In a scattershot complaint, he claims intentional infliction

of emotional distress, illegal detainment, false arrest, invasion of privacy, malicious prosecution,

false imprisonment, “Intentional Misrepresentation,” “Negligent Detention,” negligence, civil

conspiracy, and he asserts that he was the victim of both an unreasonable search and seizure in

violation of the Fourth Amendment, and a deprivation of property without due process in

violation of the Fifth Amendment. Id. at 6-7. He sues the District of Columbia, Mayor Muriel

Bowser, MPD, former Chief Peter Newsham, Officer Melvin, and the unidentified informant

(“Defendants”). Id. at 1.

II.     Legal Standards

        Federal Rule of Civil Procedure 12(b)(5) governs a motion to dismiss for insufficient

service of process. The plaintiff bears the burden of proving that he has affected proper service.

See Hilska v. Jones, 217 F.R.D. 16, 20 (D.D.C. 2003) (citing Light v. Wolf, 816 F.2d 746, 751

(D.C. Cir. 1987)). “To do so, he must demonstrate that the procedure employed satisfied the

requirements of the relevant portions of Rule 4 [(which governs summonses)] and any other

applicable provision of law.” Light, 816 F.2d at 751. “[U]nless the procedural requirements for

effective service of process are satisfied, a court lacks authority to exercise personal jurisdiction

over the defendant.” Candido v. District of Columbia, 242 F.R.D. 151, 160 (D.D.C. 2007).

Failure to effect proper service is thus a “fatal” jurisdictional defect, and is grounds for dismissal.




                                                  2
See Tom Sawyer Prods., Inc. v. Progressive Partners Achieving Solutions, Inc., 550 F. Supp. 2d

23, 26 (D.D.C. 2008).

       “A Rule 12(b)(6) motion to dismiss tests the legal sufficiency of a plaintiff's complaint; it

does not require a court to ‘assess the truth of what is asserted or determine whether a plaintiff

has any evidence to back up what is in the complaint.’” Herron v. Fannie Mae, 861 F.3d 160,

173 (D.C. Cir. 2017) (quoting Browning v. Clinton, 292 F.3d 235, 242 (D.C. Cir. 2002)). “In

evaluating a Rule 12(b)(6) motion, the Court must construe the complaint ‘in favor of the

plaintiff, who must be granted the benefit of all inferences that can be derived from the facts

alleged.’” Hettinga v. United States, 677 F.3d 471, 476 (D.C. Cir. 2012) (quoting Schuler v.

United States, 617 F.2d 605, 608 (D.C. Cir. 1979)). “But the Court need not accept inferences

drawn by plaintiff if those inferences are not supported by the facts set out in the complaint, nor

must the court accept legal conclusions cast as factual allegations.” Id. “To survive a motion to

dismiss, a complaint must have ‘facial plausibility,’ meaning it must ‘plead[ ] factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.’” Id. (alteration in original) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). In

deciding a motion to dismiss under Rule 12(b)(6), the Court “may consider only the facts alleged

in the complaint, any documents either attached to or incorporated in the complaint and matters

of which [the court] may take judicial notice.” Hurd v. District of Columbia, 864 F.3d 671, 678

(D.C. Cir. 2017) (quoting EEOC v. St. Francis Xavier Parochial Sch., 117 F.3d 621, 624 (D.C.

Cir. 1997)).

       A defendant “may raise a statute of limitations as an affirmative defense via a Rule

12(b)(6) motion only when the facts that give rise to the defense are clear from the face of the

complaint.” Wash. Metro. Area Transit Auth. v. Ark Union Station, Inc., 268 F. Supp. 3d 196,




                                                  3
203 (D.D.C. 2017) (citing Mizell v. SunTrust Bank, 26 F. Supp. 3d 80, 85 (D.D.C. 2014)). “If no

reasonable person could disagree on the date on which the cause of action accrued, the court may

dismiss a claim on statute of limitations grounds.” Id. at 204 (quoting DePippo v. Chertoff, 453

F. Supp. 2d 30, 33 (D.D.C. 2006)). “A complaint will be dismissed under Rule 12(b)(6) as

‘conclusively time-barred’ if ‘a trial court determines that the allegations of other facts consistent

with the challenged pleading could not possibly cure the deficiency.’” Momenian v. Davidson,

878 F.3d 381, 387 (D.C. Cir. 2017) (quoting Firestone v. Firestone, 76 F.3d 1205, 1209 (D.C.

Cir. 1996)).

III.   Analysis

       A.      The Court May Dismiss the Complaint as Time-Barred Before Resolving
               Whether All Defendants Were Properly Served

       “[J]urisdictional questions ordinarily must precede merits determinations in dispositional

order.” Sinochem Int’l Co. Ltd. v. Malaysia Int’l Shipping Corp., 549 U.S. 422, 431 (2007).

“Rather than assuming (without deciding) jurisdiction and going on to address the merits . . . a

court must first establish as an antecedent matter that it has jurisdiction.” Kaplan v. Cent. Bank

of the Islamic Republic of Iran, 896 F.3d 501, 510 (D.C. Cir. 2018) (internal quotation marks

omitted). But the Court “has leeway to choose among threshold grounds for denying audience to

a case on the merits,” Sinochem, 549 U.S. at 431, and “may address certain nonjurisdictional,

threshold issues so long as those issues can occasion a dismissal short of reaching the merits.”

Matar v. Transp. Sec. Admin., 910 F.3d 538, 541 (D.C. Cir. 2018) (internal quotation marks

omitted and alterations adopted).

       Defendants moved to dismiss under both Rule 12(b)(5) for failure to effect proper

service, and under Rule 12(b)(6) as time-barred by the applicable statute of limitations. But as

Defendants have confirmed since the filing of their motion, Ajayi has properly served the



                                                  4
District of Columbia and Mayor Bowser. ECF No. 69. Thus, the Court may assert personal

jurisdiction over them. See D.C. Super. Ct. R. Civ. P. 4(l)(1). 1 In contrast, on the record before

the Court, Ajayi does not appear to have properly served MPD, 2 former Chief Newsham or

Officer Melvin.3 Thus, whether the Court may exercise personal jurisdiction over them is

unclear.

       Even so, the timeliness of Ajayi’s claims is a nonjurisdictional threshold issue that the

Court can reach as to all Defendants, because dismissing claims as time-barred under Rule

12(b)(6) “does not involve any consideration of the merits of [Ajayi’s] claims.” Matar, 910 F.3d

at 541; see also Elec. Privacy Info. Ctr. v. Fed. Aviation Admin., 821 F.3d 39, 41 n.2 (D.C. Cir.



1
 Under Rule 4(e)(1) of the Federal Rules of Civil Procedure, an individual within a judicial
district of the United States may be served by “following state law for serving a summons in an
action brought in courts of general jurisdiction in the state where the district court is located or
where service is made.”
2
  In any event, service on MPD does not matter because it cannot be sued. “Although plaintiff
has named the MPD as a defendant, it is well settled that the MPD is non sui juris and, therefore,
cannot sue or be sued.” Heenan v. Leo, 525 F. Supp. 2d 110, 112 (D.D.C. 2007) (citing McRae
v. Olive, 368 F. Supp. 2d 91, 94 (D.D.C. 2005)). Thus, the claims against MPD must be
dismissed for his reason alone. Similarly, Ajayi has sued an unidentified police informant. But
the Local Rules of this Court require that a plaintiff “filing pro se in forma pauperis must provide
in the [complaint’s] caption the name and full residence address or official address of each
party.” LCvR 5.1(c)(1). Ajayi has not provided this information. For this reason, the claims
against the informant must be dismissed as well.
3
  On the record before the Court, Ajayi’s attempts at service on Chief Newsham and Officer
Melvin appear to fall short because the return receipts do not include their signatures or those of
anyone authorized to receive service of process for them. See ECF Nos. 42-1 and 69-1. For
service by certified mail in the District of Columbia, unless service is acknowledged, proof of
service must state “if the return receipt does not purport to be signed by the party named in the
summons, the specific facts from which the court can determine that the person who signed the
receipt meets the appropriate qualifications for receipt of process set out in Rule 4(e)–(j).” D.C.
Super. Ct. R. Civ. P. 4(l)(1). Ajayi has not provided such facts, and Chief Newsham and Officer
Melvin and instead provide declarations explaining that the individuals who signed the receipts
were not authorized to receive service of process for them. See ECF Nos. 42-1 and 69-1; see
also D.C. Super. Ct. R. Civ. P. 4(e).



                                                  5
2016) (noting an “‘arduous inquiry’” into standing could be avoided because timeliness was an

“alternative and ‘straightforward’ threshold ground for dismissal”); Ajenifuja v. Dangote, 485 F.

Supp. 3d 120, 125 (D.D.C. 2020) (dismissing claims on statute of limitations before turning to

service issues); Olson v. United States, 953 F. Supp. 2d 223, 229 (D.D.C. 2013) (dismissing

claims on statute of limitations grounds before turning to jurisdictional challenges). Indeed,

proceeding this way is especially efficient here, because it is commonplace in this district to

allow a pro se plaintiff the opportunity to perfect service, rather than dismiss for lack of service.

See, e.g., Prosper v. Att’y Gen. of Antigua & Barbuda, No. 20-cv-2279, 2021 WL 2530612, at *1

(D.D.C. June 21, 2021). Thus, the Court will consider whether Ajayi’s claims are time-barred by

the statute of limitations.

        B.      Ajayi’s Constitutional Claims Are Time-Barred

        Ajayi’s claims under the Fourth and Fifth Amendments are authorized by 42 U.S.C.

§ 1983, and the “law governing the statute of limitations and claim accrual” in such cases “is a

complex patchwork of federal law and state law.” Earle v. District of Columbia., 707 F.3d 299,

304 (D.C. Cir. 2012). Because § 1983 sets no limitations period, the Supreme Court has

“determined that the appropriate statute of limitations for a claim brought under section 1983 ‘is

that which the State provides for personal-injury torts.’” Id. at 305 (quoting Wallace v. Kato,

549 U.S. 384, 387 (2007)). And where, as in the District of Columbia, more than one limitations

period exists, courts “should borrow the general or residual statute for personal injury actions.”

Id.; see D. C. Code § 12–301(4) (setting one-year period for listed torts); id. § 12–301(8) (setting

three-year period for actions “not otherwise specially prescribed”). The D.C. Circuit has made

clear that the District’s three-year residual statute of limitations applies to a § 1983 claim, as do




                                                  6
its “tolling rules . . . so long as [they] are not inconsistent with the policies underlying § 1983.”

Earle, 707 F.3d. at 305 (cleaned up).

          Unlike the statute of limitations, “the accrual date of a § 1983 action is a question of

federal law that is not resolved by reference to state law.” Id. A claim accrues “when the

plaintiff has ‘a complete and present cause of action,’ that is, ‘when the plaintiff can file suit and

obtain relief[,]’” id. (quoting Wallace, 549 U.S. at 388), “even though the full extent of the injury

is not then known or predictable,” Wallace, 549 U.S. at 391 (citation omitted). In other words, a

claim accrues “when the factual and legal prerequisites for filing suit are in place.” Earle, 707

F.3d. at 306.

          Thus, most (if not all) of Ajayi’s constitutional claims would have accrued, at the latest,

by June 27, 2015, the day after he was arrested, and on which he appeared before a Superior

Court judge and was charged, appointed counsel, and released on a personal recognizance bond.

ECF No. 42-2.4 If so, the statute of limitations on those claims would have run three years later,

on June 27, 2018. Thus, the statute of limitations would have expired over a year and a half

before he sued on April 16, 2020. And even if some of his constitutional claims accrued on July

14, 2016, when his criminal case was dismissed, the statute of limitations would still have run

almost nine months before he sued. In either case, Ajayi’s constitutional claims must be

dismissed as time-barred.

          C.     Ajayi’s State Law Claims Are Time-Barred

          Similarly, Ajayi’s claims grounded in state law are subject to various statutes of

limitations, the longest of which is three years. D.C. Code § 12-301; see Rendall-Speranza v.

Nassim, 107 F.3d 913, 920 (D.C. Cir. 1997). And under District of Columbia law, “a claim is



4
    The Court takes judicial notice of the docket in Ajayi’s related criminal case.


                                                    7
deemed to have accrued ‘from the moment a party has either actual notice of [his] cause of

action, or is deemed to be on inquiry notice by failing to act reasonably under the circumstances

in investigating matters affecting [his] affairs, where such an investigation, if conducted, would

have led to actual notice.’” Crafton v. District of Columbia, 132 F. Supp. 3d 1, 9 (D.D.C. 2015)

(quoting Medhin v. Hailu, 26 A.3d 307, 310 (D.C. 2011)).

        As discussed above, Ajayi knew or should have known about most of his claims, at the

latest, on June 27, 2015. See Curtis v. Lanier, 535 F. Supp. 2d 89, 94 (D.D.C. 2008) (statute of

limitations for false arrest and false imprisonment accrues “when the individual is arrested or

imprisoned”) (citing Shulman v. Miskell, 626 F.2d 173, 176 (D.C. Cir. 1980)). Other claims may

not have accrued until July 14, 2016, when the government dismissed his criminal case. See id.

at 94 (“The statute of limitations for malicious prosecution begins from the time that the

underlying criminal or civil action is disposed of in favor of the plaintiff.”) (citing Shulman, 626

F.2d at 176). But either way, Ajayi’s state law claims must be dismissed as time-barred as well.

        D.      Tolling

        Finally, neither the complaint nor Ayayi provides any basis to toll the statute of

limitations. Courts “generally refer[] to state law for tolling rules, just as . . . for the length of

statutes of limitations.” Wallace, 549 U.S. at 387; see also Earle, 707 F.3d at 309 (applying

District of Columbia common law tolling rules to § 1983 action where underlying events

occurred in the District of Columbia). D.C. Code § 12–302(a)(3) does provide for tolling of the

time limits relevant here when a complainant is “imprisoned . . . at the time the right of action

accrues.” See also Simpson v. D.C. Metro. Police Dep’t, 789 F. Supp. 5, 8 (D.D.C. 1992). But

the docket in Ajayi’s criminal case reflects that he was released after his hearing on June 27,

2015. ECF No. 42-2. And although Ajayi was incarcerated in Maryland when he filed this




                                                    8
action nearly five years later, the District’s statute of limitations is not “tolled for a person

released from custody and then rearrested on a separate [wholly unrelated] charge.” Arnold v.

District of Columbia, 211 F. Supp. 2d 144, 148 (D.D.C. 2002). See also Dist. of Columbia v.

Tinker, 691 A.2d 57, 64–65 (D.C. 1997) (finding that upon release plaintiff was “immediately

able to pursue his claim against the District, and the time within which the law allowed him to do

so—i.e., the statute of limitations—began to run at the moment of his release. [Plaintiff] has

cited no case, and we have found none, supporting his argument that the statute was tolled anew

upon his re-arrest five weeks later.”). 5

IV.     Conclusion

        For all these reasons, Defendants’ motion to dismiss will be granted. A separate order

will issue.

                                                                /s/ Timothy J. Kelly
                                                                TIMOTHY J. KELLY
                                                                United States District Judge

Date: August 31, 2021




5
  In addition, to the extent Ajayi requests that the Court equitably toll the statute of limitations,
he suggests no coherent basis to do so. Ajayi attributes his delay in filing suit “to the exhaustion
of administrative remedies procedures, I had to follow to bring this suit, and unrelated Maryland
Federal Civil litigation to fruition.” ECF No. 1-1 at 2. District of Columbia law does not
typically recognize an equitable-tolling exception to the statute of limitations that govern Ajayi’s
claims. See Bundy v. Sessions, 387 F. Supp. 3d 121, 125 (D.D.C. 2019); Nattah v. Bush, 770 F.
Supp. 2d 193, 208 (D.D.C. 2011); Johnson v. Marcheta Invs. Ltd. P’ship, 711 A.2d 109, 112
(D.C. 1998). And even when equitable tolling is potentially applicable, courts may apply it
“only in extraordinary and carefully circumscribed instances.” Mondy v. Sec’y of the Army, 845
F.2d 1051, 1057 (D.C. Cir. 1988). Ajayi provides no basis to conclude this is such a
circumstance. It is unclear to what “administrative remedies procedures” or “unrelated Maryland
Federal Civil litigation” he refers, or how they would have prevented him from filing this suit.



                                                   9